                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

UNDRIO CHEFFIN                                          CIVIL ACTION NO. 19-0992

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

MIKE STONE, ET AL.                                      MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation [Doc. No. 11] of the Magistrate Judge having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that this proceeding is

DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 6th day of February, 2020.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
